Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED May 30, 2001).

Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10824629. Although the claims at issue are not identical, they are not patentably distinct from each other because
Application: 17087249
Patent: 10824629
Claim 1
A method of executing a query on a time series, comprising:
receiving the time series;
receiving the query relating to the time series; 

translating the query into a synthetic time series;






executing a reduce operation on the synthetic time series and the time series; and 
returning a result of the reduce operation as an answer to the query.

Claim 1
A method of executing a query on a time series, comprising:
receiving the time series;
receiving the query relating to the time series wherein the query specifies at least one condition;
parsing the query to identify a predicate in the query and to determine candidates based on the query, wherein the predicate and the candidates form at least part of a basis for generating a synthetic time series;
generating a synthetic time series for each candidate based on the query;
executing an operation on the synthetic time series and the time series; and

returning a result of the operation as an answer to the query.
Claim 2
The method of claim 1, wherein a reducer executes the reduce operation.  
Claim 2
The method of claim 1, wherein a reducer executes the operation.
Claim 3
The method of claim 1, wherein the query comprises a pattern, the method further comprising: receiving a plurality of time series, wherein the answer to the query includes identifying those of the plurality of time series most closely matching the synthetic time series.

Claim 3
The method of claim 1, further comprising receiving a plurality of time series, wherein the answer to the query includes identifying those of the plurality of time series meeting the at least one condition.
(Claim 1 recites “candidate”. In [0075], and fig. 7, element B “weekday” is candidate/pattern)

Claim 4
The method of claim 1, further comprising generating a synthetic operation as the query.


Claim 5
The method of claim 1, wherein the at least one condition includes the synthetic time series and the synthetic time series defines a correlation.
Claim 6
The method of claim 1, further comprising:
receiving a plurality of time series, wherein the answer to the query includes identifying those of the plurality of time series correlating with the synthetic time series, the correlating being defined by a correlation threshold.

Claim 6
The method of claim 1, further comprising:
 receiving a plurality of time series, wherein the answer to the query includes identifying those of the plurality of time series correlating with the synthetic time series, the correlating being defined by a correlation threshold.
Claim 7
The method of claim 1, wherein the reduce operation includes filtering the time series based on the query.
Claim 7
The method of claim 1, wherein the operation includes filtering the time series based on the at least one condition.
Claim 8
The method of claim 1, wherein the reduce operation includes filtering and the synthetic time series is a filter for the times series.

Claim 8
The method of claim 1, wherein the operation includes filtering and the synthetic time series is a filter for the times series.
Claim 9
The method of claim 1, wherein the query is a conditional query and the reduce operation is based on a condition of the conditional query.

Claim 9
The method of claim 1, wherein the query is conditional and the operation is based on a condition of a conditional query.
Claim 10
The method of claim 9, wherein the condition is determined by parsing the query to identify a predicate in the query.

Claim 10
The method of claim 1, wherein the at least one condition is determined by parsing the query to identify the predicate in the query.
Claim 11
The method of claim 9, wherein the translating the query into a synthetic time series includes generating at least one intermediate time series representing at least part of the condition.

Claim 11
The method of claim 1, further comprising translating the at least one condition into a synthetic time series, comprising generating at least one intermediate time series representing at least part of the at least one condition.
Claim 12
The method of claim 9, wherein the translating the query into a synthetic time series includes: generating at least one intermediate time series representing at least part of the condition; and annealing the at least one intermediate time series to produce the synthetic time series.

Claim 12
The method of claim 1, further comprising translating the at least one condition into a synthetic time series comprising: generating at least one intermediate time series representing at least part of the at least one condition; and annealing the at least one intermediate time series to produce the synthetic time series.
Claim 13
The method of claim 1, wherein the executing the reduce operation on the synthetic time series and the time series includes reducing the synthetic time series and the times series.
Claim 13
The method of claim 1, wherein the executing the operation on the synthetic time series and the time series includes reducing the synthetic time series and the times series.
Claim 14
The method of claim 1, wherein the executing the reduce operation on the synthetic time series and the time series includes automatically generating samples for at least one of the synthetic time series and the time series to provide synchronization between the synthetic time series and the time series.

Claim 14
The method of claim 1, wherein the executing the operation on the synthetic time series and the time series includes automatically generating samples for at least one of the synthetic time series and the time series to provide synchronization between the synthetic time series and the time series.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhollander (U.S. Pub 2015/0178286 A1)
Claim 1
Dhollander discloses a method of executing a query on a time series, comprising: 
receiving the time series ([0079], line 3-4, “... phase 205 a preprocessor 120 obtains the process data 30...” Fig. 7 shows the process data 30 C(TI001) the top chart represents process data in time);
receiving the query relating to the time series ([0079], line 9-11, “... step 215... creates a search instruction 60 comprising a selected time frame and a set of selected signal identifiers...”); 
translating the query into a synthetic time series ([0091], line 1-3, “... FIG. 3 shows a flow diagram of the method for converting the search instruction Q 60 to a search parameter set 90...” [0096], “... creating the search parameter set 90 for a given one of the search instructions 60... For these subsequences, the index representation function irf is applied to generate two elements in the search parameter set I, namely I(1,1) and I(2,1)...” <examiner note: search parameter set 90 is considered as synthetic time series. Fig.18 show element I(1,1) and I(2,1) of the search parameter 90>); 
executing a reduce operation on the synthetic time series and the time series ([0079], line 7-8, “... an indexing system 70 is adapted to the historical process data 30 to create an index database 35...” [0116], “... The calculations are done not on the raw data, but on the search parameter set 90 and the elements from the index database 35. For each of these time slices the corresponding element from the search parameter set 90 I is acquired. The distance between each element in the I(l,i) and each element E(l).sup.imf(j) from the index database 35 is calculated and stored in D(l,i,imf(j))...” <examiner note: search parameters are compared to time series data in index database to identify time series in index database that the maximum cumulative dissimilar less than a predetermined e>); and
returning a result of the reduce operation as an answer to the query ([0112], “... In step 530 for each of the b highest ranked cumulative distance values Ds,v for which the value is lower than the maximum dissimilarity .epsilon., i.e. D.sup.s,v.ltoreq..epsilon. create a tuple &lt;s,v,D.sup.s,v&gt;. In other words, the tuples are created if the cumulative distance is smaller than a user defined threshold .epsilon.. In step 535 the created tuples &lt;s,v,D.sup.s,v&gt; are stored as the set of bestMatches. The method ends in step 540 when the results are sent to the output device 100...”)

Claim 2
Claim 1 is included, Dhollander further discloses wherein a reducer executes the reduce operation ([0110], line 7-9, “... In step 510 an iterative procedure is entered in which for each element I(j,i) of the search parameter set 901...”)
Claim 3
Claim 1 is included, Dhollander further discloses wherein the query comprises a pattern (fig. 18, search parameter element I(1,1) is a pattern that is  used to search for time series 
    PNG
    media_image1.png
    210
    580
    media_image1.png
    Greyscale


the method further comprising: receiving a plurality of time series, wherein the answer to the query includes identifying those of the plurality of time series most closely matching the synthetic time series ([0079], line 3-4, “... phase 205 a preprocessor 120 obtains the process data 30...” [0112], “... In step 530 for each of the b highest ranked cumulative distance values Ds,v for which the value is lower than the maximum dissimilarity .epsilon., i.e. D.sup.s,v.ltoreq..epsilon. create a tuple &lt;s,v,D.sup.s,v&gt;. In other words, the tuples are created if the cumulative distance is smaller than a user defined threshold .epsilon.. In step 535 the created tuples &lt;s,v,D.sup.s,v&gt; are stored as the set of bestMatches. The method ends in step 540 when the results are sent to the output device 100...”)
Claim 6
Claim 1 is included, Dhollander further discloses further comprising: receiving a plurality of time series , wherein the answer to the query includes identifying those of the plurality of time series correlating with the synthetic time series, the correlating being defined by a correlation threshold ([0016], “… The calculations are done not on the raw data, but on the search parameter set 90 and the elements from the index database 35. For each of these time slices the corresponding element from the search parameter set 90 I is acquired. The distance between each element in the I(l,i) and each element E(l).sup.imf(j) from the index database 35 is calculated and stored in D(l,i,imf(j))...” [0108], “...  A predetermined threshold .epsilon. representing the maximum cumulative dissimilarity between elements in the index database 35 and the search parameter set 90...”)
Claim 7
Claim 1 is included, Dhollander further discloses wherein the reduce operation includes filtering the time series based on the query ([0112], “... In other words D.sup.s,v is the cumulative sum of distances between parameterizations of consecutive non-overlapping time slices in the search instruction 60 and corresponding elements in the index database 35 starting from the imf(v)'th element. In step 520 all values of D.sup.s,v are calculated. In step 525 all values of the cumulative distance D.sup.s,v are ranked from the lowest value to the highest value and the b (=required number of results) highest ranked ones are kept. In other words, those b values, which represent the lowest distances D, are selected. In step 530 for each of the b highest ranked cumulative distance values D.sup.s,v for which the value is lower than the maximum dissimilarity .epsilon., i.e. D.sup.s,v.ltoreq..epsilon. create a tuple &lt;s,v,D.sup.s,v&gt;. In other words, the tuples are created if the cumulative distance is smaller than a user defined threshold .epsilon.. In step 535 the created tuples &lt;s,v,D.sup.s,v&gt; are stored as the set of bestMatches. The method ends in step 540 when the results are sent to the output device 100... <examiner note: time series with distance Dsv greater than the predetermined threshold epsilon is filtered out>)
Claim 8
Claim 1 is included, Dhollander further discloses wherein the reduce operation includes filtering and the synthetic time series is a filter for the times series ([0112], “... In other words D.sup.s,v is the cumulative sum of distances between parameterizations of consecutive non-overlapping time slices in the search instruction 60 and corresponding elements in the index database 35 starting from the imf(v)'th element. In step 520 all values of D.sup.s,v are calculated. In step 525 all values of the cumulative distance D.sup.s,v are ranked from the lowest value to the highest value and the b (=required number of results) highest ranked ones are kept. In other words, those b values, which represent the lowest distances D, are selected. In step 530 for each of the b highest ranked cumulative distance values D.sup.s,v for which the value is lower than the maximum dissimilarity .epsilon., i.e. D.sup.s,v.ltoreq..epsilon. create a tuple &lt;s,v,D.sup.s,v&gt;. In other words, the tuples are created if the cumulative distance is smaller than a user defined threshold .epsilon.. In step 535 the created tuples &lt;s,v,D.sup.s,v&gt; are stored as the set of bestMatches. The method ends in step 540 when the results are sent to the output device 100...” <examiner note: time series with distance Dsv greater than the predetermined threshold epsilon is filtered out> 
Claim 9
Claim 1 is included, Dhollander further discloses wherein the query is a conditional query and the reduce operation is based on a condition of the conditional query ([0079], “... The operator enters in step 215 and by means of the input system 50 creates a search instruction 60 comprising a selected time frame and a set of selected signal identifiers, which are of interest to the operator...” <examiner note: search instructions include conditions/criteria that the operator looks for>)
Claim 10
Claim 9 is included, Dhollander further discloses wherein the condition is determined by parsing the query to identify a predicate in the query ([0105],  FIG. 5 depicts a flow diagram for an exemplary implementation for comparing the search parameter set 90 with the corresponding members of the index database 35. The implementation starts in step 500 with the data processing device 80 receiving: [0106] A search parameter set 90 I created from the search instruction 60 Q comprising the time series subsequences related to the signal identifiers j=1, . . . , m: Q[1]={Q[1].sub.k, . . . , Q[1].sub.k+l-1}, . . . , Q[m]={Q[m].sub.k, . . . , Q[m].sub.k+l-1} as explained previously; [0107] A predetermined number b representing the number of best results to return; [0108] A predetermined threshold .epsilon. representing the maximum cumulative dissimilarity between elements in the index database 35 and the search parameter set 90; [0109] A distance function .psi.: .sup.d*.sup.d.fwdarw...” <examiner note: Predicates: A predicate is an SQL expression that evaluates a search condition that is either TRUE, FALSE or UNKNOWN>)
Claim 11
Claim 9 is included, Dhollander further discloses wherein the translating the query into a synthetic time series includes generating at least one intermediate time series representing at least part of the condition (fig. 4, search instruction, fig. 18, search parameter elements I(1,1), I(1,2) and so on include intermediate time series such as section between two data points>)


    PNG
    media_image2.png
    435
    593
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    549
    media_image3.png
    Greyscale


Claim 12
Claim 9 is included, Dhollander further discloses wherein the translating the query into a synthetic time series includes: generating at least one intermediate time series representing at least part of the condition; and annealing the at least one intermediate time series to produce the synthetic time series ( (fig. 4, search instruction, fig. 18, search parameter elements I(1,1), I(1,2) and so on are generated including annealing intermediate time series such as section between two data points>)
Claim 13
Claim 1 is included, Dhollander further discloses wherein the executing the reduce operation on the synthetic time series and the time series includes reducing the synthetic time series and the times series ([0079], line 7-8, “... an indexing system 70 is adapted to the historical process data 30 to create an index database 35...”  [0016], “… The calculations are done not on the raw data, but on the search parameter set 90 and the elements from the index database 35. For each of these time slices the corresponding element from the search parameter set 90 I is acquired. The distance between each element in the I(l,i) and each element E(l).sup.imf(j) from the index database 35 is calculated and stored in D(l,i,imf(j))...” <examiner note: search parameters are compared to time series data in index database to identify time series in index database that the maximum cumulative dissimilar less than a predetermined e>)

Response to Arguments
Double Patenting – pg. 7
	Applicant’s argument has been considered. Double patenting of claims 1-14 are maintained.
Claim Rejections – 35 USC 112(a) – 4-6 and 14-16 – pg. 7-9
	Applicant’s argument has been considered. The rejections to claim 6, 14-16 are widthdrawn
Claim rejections – 35 USC 103(a) – Claim 1-13

    PNG
    media_image4.png
    129
    669
    media_image4.png
    Greyscale

Applicant’s argument has been considered; however, examiner repsectfully disagrees.
Regarding to specification

    PNG
    media_image5.png
    219
    655
    media_image5.png
    Greyscale

	STS is constructed based on the the query as a filter on time series data to yield an answer to the query.
	Dhollander discloses a search instruction is converted to search parameter set. Using the search parameter set 90 to filter out time series in index database that the maximum cumulative dissimilar less than a predetermined e
	
[0091], line 1-3, “... FIG. 3 shows a flow diagram of the method for converting the search instruction Q 60 to a search parameter set 90... namely I(1,1) and I(2,1)” 
[0096], “... creating the search parameter set 90 for a given one of the search instructions 60...”
 [0116], “... The calculations are done not on the raw data, but on the search parameter set 90 and the elements from the index database 35. For each of these time slices the corresponding element from the search parameter set 90 I is acquired. The distance between each element in the I(l,i) and each element E(l)imf(j) from the index database 35 is calculated and stored in D(l,i,imf(j))...” 
	
	
Fig. 18 search parameter set 90 which is constructed base on the search query 60. This search parameter 90 because sequence I(1,1) of the search parameter set is compared with time series (i.e, middle time series)  to identify matched or unmatched sequences The sequences D(1,1,1) are D(1,1,2) filtered out because they do not match with ssection.
	Further, sequence l(1,2) of the search parameter set 90 identifies sequence D(1,2,1) is a matched and returns the match sequences 


    PNG
    media_image6.png
    672
    666
    media_image6.png
    Greyscale

Clearly, Dhollander’s disclosure meets limitations “  translating the query into a synthetic time series; executing a reduce operation on the synthetic time series and the time series” recited in the claim and the specification.
Allowable Subject Matter
Claim 16 and 20-30 allowed. The following is a statement of reasons for the indication of allowable subject matter:  Dhollander does not disclose “...determining that at least some points in the time series data stream do not have synchronized samples in the synthetic time series data stream; automatically generating samples for the time series data stream that are synchronized with samples of the synthetic time series data stream; and performing the operation on the synthetic time series data stream and the automatically generated samples for the time series data stream...” 
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/           Primary Examiner, Art Unit 2167